Order, Supreme Court, New York County, entered on April 15, 1971, unanimously modified, on the law and facts and in the exercise of discretion, to the extent of reversing so much of the order as denied plaintiffs’ motion to discharge the outgoing attorneys’ lien and denied the latter’s cross motion to fix the amount of the lien with leave to renew upon final, disposition of the action, and the motion is remanded to Special Term with direction to conduct an immediate hearing on the issue of justification of the discharge and if found without sufficient cause, to thereupon fix the amount of the lien; and otherwise affirmed, without costs and without disbursements. The issue as to whether the discharge was justified should not have been decided on affidavits without a hearing. (Matter of Weitling, 266 N. Y. 184; Matter of Lesster, 149 App. Div. 938.) We deem it advisable that all remaining issues be determined upon the hearing hereby directed. Concur — Stevens, P. J., McGivern, Kupferman, McNally and Macken, JJ.